Judgment unanimously affirmed. Memorandum: The misconduct of the prosecutor was not so egregious that it deprived defendant of a fair trial (see, People v Galloway, 54 NY2d 396, 401; People v Mott, 94 AD2d 415, 418-419). Defendant’s argument that the trial court improperly instructed the jury with respect to the submission of the murder counts is not preserved for review (see, CPL 470.05 [2]; People v White, 191 AD2d 604, 605, lv denied 81 NY2d 1082), and we decline to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We reject the contention that defendant was denied effective assistance of counsel (see, People v Garcia, 75 NY2d 973, 974; People v Rivera, 71 NY2d 705, 709). (Appeal from Judgment of Monroe County Court, Connell, J.—Murder, 2nd Degree.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.